Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2908 Page 1 of 14




 Wesley D. Felix (Utah Bar No. 6539)
 Brenda E. Weinberg (Utah Bar No. 16187)
 FELIX WEINBERG PLLC
 68 South Main Street
 Salt Lake City, Utah 84101
 Tel: (801) 441-0439
 wfelix@felixweinberg.com
 bweinberg@felixweinberg.com
 Attorneys for the Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION

  ROSA DiTUCCI, an individual; STEVEN R.           OPPOSITION TO DEFENDANTS’
  LaROZA, an individual; DEBRA A.                MOTION TO COMPEL ARBITRATION
  LaROZA, an individual; BRUCE I. ROSE, an
  individual; MAUREEN A. ROSE, an                      Case No. 2:19-cv-00277
  individual; SANFORD ROBERTS, an
  individual; HELAINE B. ROBERTS, an                 The Honorable Tina Campbell
  individual; RUSSELL E. HERTRICH, an
  individual; FRED JACOB, an individual;
  EDWARD A. HENNESSEY, an individual;
  RUSSELL E. HERTRICH REVOCABLE
  TRUST; SANFORD ROBERTS
  REVOCABLE TRUST;HELAINE B.
  ROBERTS REVOCABLE TRUST; THE
  FRED JACOB LIVING TRUST; EDWARD
  A. HENNESSEY 2001 REVOCABLE
  LIVING TRUST; CAMAC, INC., a Kansas
  corporation; and BLUSH PROPERTY, LLC.,
  a Florida limited liability company;

               Plaintiffs,

  vs.

  CHRISTOPHER J. ASHBY, an individual;
  JOHN D. HAMRICK, an individual;
  JORDAN S. NELSON, an individual;
  SCOTT W. BEYNON, an individual;
  WILLIAM BOWSER, an
  individual; SCOTT RUTHERFORD, an
  individual;




                                             1
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2909 Page 2 of 14




  ROCKWELL DEBT FREE PROPERTIES,
  INC., a Utah Corporation; ROCKWELL TIC,
  INC., a Utah Corporation; NOAH
  CORPORATION, a Utah corporation;
  EDMUND AND WHEELER, a New
  Hampshire corporation; ROCKWELL
  INDIANAPOLIS, LLC, a Utah limited
  liability company; GABRIEL
  MANAGEMENT CORPORATION, a Utah
  corporation; KIRSTEN PARKIN, an
  individual; FIRST AMERICAN TITLE
  INSURANCE COMPANY, a California
  corporation; JOHN DOES I-X, and ROE
  CORPORATIONS I-X,

                 Defendants.



        Plaintiffs Rosa DiTucci, et al., through counsel, file this memorandum in opposition to

 Defendants First American Title Insurance Company and Kirsten Parkin’s Motion to Compel

 Arbitration.

                                            ARGUMENT

        Questions regarding the applicability of an arbitration clause to a particular dispute are

 governed by “ordinary state-law principles that govern the formation of contracts.” First Options

 of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Only when a court has determined that

 “the parties’ arbitration agreement [i]s validly formed and that it cover[s] the dispute in question

 and [i]s legally enforceable,” should arbitration be compelled. Granite Rock Co. v. Int’l Bhd. of

 Teamsters, 561 U.S. 287, 300 (2010).

        Defendants First American Title Insurance Company (“FATCO”) and Kirsten Parkin

 (“Parkin”) (collectively, “Defendants”) fail to tell the Court that none of the Plaintiffs received

 the title policy which contains the arbitration provision Defendants now seek to enforce. FATCO

 and Parkin attempt to enforce an arbitration provision which no Plaintiff saw prior to the filing of

                                                   2
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2910 Page 3 of 14




 this lawsuit. The Court should deny Defendants’ Motion to Compel Arbitration because 1)

 Plaintiffs did not agree to arbitrate, and a contract between Plaintiffs, FATCO, and/or Parkin was

 never formed; 2) As non-signatories, Plaintiffs cannot be compelled to arbitrate; 3) the title

 policy is over $2 million, and the arbitration provision requires agreement to arbitrate policies in

 excess of $2 million; 4) the arbitration agreement is unconscionable; 5) FATCO is not a third-

 party beneficiary; and 6) Plaintiffs’ claims are not arbitrable.

        I.      Plaintiffs did not agree to arbitrate, and a contract between Plaintiffs,
                FATCO, and/or Parkin was never formed.

        “[A] party cannot be required to submit to arbitration any dispute which he has not

 agreed so to submit.” United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S.

 574, 582 (1960). When determining whether parties have agreed to arbitrate a dispute, we apply

 state law interpretation principles governing contracts. Anonymous, M.D. v. Hendricks, 994

 N.E.2d 324, 329 (Ind. Ct. App. 2013) (citing Blimpie Intern., Inc. v. Choi, 822 N.E.2d 1091,

 1094 (Ind. Ct. App. 2005)). A valid contract requires offer, acceptance, and a meeting of the

 minds. Flynn v. AerChem, Inc., 102 F. Supp.2d 1055, 1059 (S.D. Ind. 2000) (citing Bain v.

 Board of Trustees of Starke Mem’l Hosp., 550 N.E.2d 106, 110 (Ind. Ct. App.1990)); Homer v.

 J.M. Burman, 743 N.E.2d 1144, 1146-47 (Ind. Ct. App. 2001).

        “Under Indiana contract law, the party seeking to compel arbitration has the burden of

 demonstrating the existence of an enforceable arbitration agreement.” Progressive Se. Ins. Co. v.

 Empire Fire & Marine Ins. Co., 88 N.E.3d 188, 197 (Ind. Ct. App. 2017) (citing Wilson

 Fertilizer & Grain, Inc. v. ADM Milling Co., 654 N.E.2d 848, 849 (Ind. Ct. App. 1995)). “Then,

 the movant must demonstrate that the disputed matter is the type of claim the parties agreed to

 arbitrate.” Id. (citing Brumley v. Commonwealth Business College, 945 N.E.2d 770, 776).




                                                   3
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2911 Page 4 of 14




        FATCO and Parkin’s arguments rely on a misrepresentation to the Court: that “Plaintiffs

 concede that they entered into endorsements of the Policy.” Motion at 5 (citing TAC ¶ 315). The

 TAC says no such thing. Instead, Paragraph 315 states that “[p]ursuant to Section 4 [of the PSA],

 Rockwell Indianapolis agreed ‘to pay for an endorsement to the standard coverage owner’s

 policy of title insurance insuring Buyer in the amount of the Purchase Price.’” TAC ¶ 315.

 Nothing in this provision evidences Plaintiffs’ agreement to arbitration or any provision of the

 Policy and, indeed, endorsements were provided unilaterally to the Plaintiffs long after they

 executed PSAs.

        There was no offer, acceptance, or consideration, and Plaintiffs are not signatories to the

 Policy. Thus, no contract was ever formed that would bind Plaintiffs to the arbitration clause.

 There is no evidence that Defendants sent the Policy or the endorsements to Plaintiffs prior to

 issuance or that Plaintiffs reviewed, understood, or agreed to arbitrate. In fact, the Policy

 containing the arbitration clause was never sent to any of the Plaintiffs at any time. DiTucci

 Declaration, ¶¶ 4-5, attached hereto as Exhibit 1.

        Defendants sent letters to Plaintiffs after each transaction along with the CLTA Form

 107.9 Endorsement and their respective recorded Warranty Deed, but the Policy was never sent

 to Plaintiffs. Letter to DiTucci Dated March 29, 2019, attached hereto as Exhibit 2. Notably,

 there is no arbitration provision or reference to an arbitration provision in the endorsements. Dkt.

 Nos. 186-3 through 186-12. In many cases, like DiTucci, Plaintiffs did not receive the letters

 with the Endorsement enclosed until long after the closing date. In addition, DiTucci did not

 receive her letter until she had retained counsel, learned that her deed had not been recorded, and

 requested the missing deed from Parkin and FATCO. DiTucci Declaration, ¶ 6, Ex. 1. Steven R.

 Laroza and Debra A. Laroza executed the PSA on September 4, 2018, and the date of their



                                                   4
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2912 Page 5 of 14




 endorsement is April 17, 2019, just six days before filing this lawsuit. Dkt. Nos. 186-5; 186-14.

 The LaRozas’ and other Plaintiffs’ filing of this lawsuit certainly evidences in an act of dis-

 affirmation of the arbitration clause. See Gilman v. Walters, 61 F. Supp. 3d 794, 804 (S.D. Ind.

 2014) (The mere fact that non-signatory expressly object to arbitration here evidences that they

 had not assumed the obligation to arbitrate.). Plaintiff Linda Camp even requested that Parkin

 send her the Policy – twice – but that request went unanswered; she never received it. March 31

 and April 7, 2019 Emails, attached hereto as Exhibit 3. Plaintiff Rosa DiTucci similarly asked for

 the Policy twice and only received it after she had already filed this lawsuit. June 20, 2019

 Emails, attached hereto as Exhibit 4.

        Finally, there is no consideration. Each PSA explicitly states that Rockwell Indianapolis,

 LLC agreed to pay for an endorsement to the Policy, and Plaintiffs’ Final Settlement Statements

 reflect that. DiTucci Final Settlement Statement, attached hereto as Exhibit 5. In fact, Plaintiffs’

 Final Settlement Statements show that Plaintiffs paid nothing to FATCO or Parkin – the

 endorsement fee, escrow fee, and recording fee were all paid by Rockwell Indianapolis, LLC. Id.

        II.     As non-signatories, Plaintiffs cannot be compelled to arbitrate.

        “Whether an arbitration agreement may be enforced against nonsignatories, and under

 what circumstances, is an issue controlled by state law.” Wilson v. Willis, 426 S.C. 326, 827

 S.E.2d 167, 173-74 (S.C. 2019). “An arbitration agreement generally cannot bind a non-

 signatory…. [A]rbitration agreements generally are enforceable against non-signatories only in a

 handful of limited circumstances, depending on the applicable state law. These limited

 exceptions are: (1) assumption, (2) agency, (3) estoppel, (4) veil piercing, and (5) incorporation

 by reference.” A.D. v. Credit One Bank, N.A., 885 F.3d 1054, 1059-60 (7th Cir. 2018)

 (simplified). “[A] party cannot be required to submit to arbitration any dispute which he has not



                                                   5
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2913 Page 6 of 14




 agreed so to submit. Therefore, the general rule is that non-signatories are not bound to

 arbitration agreements. We will enforce an arbitration agreement against a non-signatory if the

 party seeking to compel arbitration can show that an exception to this general rule applies.” Id. at

 1060.

         Defendants recognize that Parkin is a non-signatory but gloss over the fact that none of

 the Plaintiffs are signatories. The question of whether an arbitration agreement binds a non-

 signatory often arises when the non-signatory is an additional insured and did not agree to the

 terms of an insurance policy. Courts will typically only hold the non-signatory to the arbitration

 clause when the non-signatory seeks coverage under the policy; the non-signatory is estopped

 from avoiding arbitration if it knowingly seeks the benefits of the contract containing the

 arbitration clause. Zurich Am. Ins. Co. v. Watts Indus., 417 F.3d 682, 688 (7th Cir. 2005) (citing

 Thomson-CSF, S.A. v. Am. Arb. Ass’n, 64 F.3d 773, 778). “But caselaw consistently requires a

 direct benefit under the contract containing an arbitration clause before a reluctant party can be

 forced into arbitration.” Id. Plaintiffs have not sought to enforce any rights under the Policy, so

 estoppel does not apply.

         Defendants make no argument that any of the other exceptions apply to Plaintiffs as non-

 signatories. The argument that Parkin may demand arbitration under a theory of equitable

 estoppel similarly fails because Plaintiffs are not signatories. When the non-signatory concedes

 arbitrability on a contract issue, the signatory is bound by its arbitration clause. Equity does not

 compel a non-signatory to arbitrate when it is the signatory seeking to compel arbitration,

 however. Williams v. Orentlicher, 939 N.E.2d 663, 670-71 (Ind. Ct. App. 2010). The non-

 signatory is the party that must make the request, because it is the party not bound by the




                                                   6
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2914 Page 7 of 14




 contract. Id. at 671. It then follows that equitable estoppel does not allow a non-signatory to

 compel another non-signatory to arbitrate.

        Finally, FATCO argues that it can compel Plaintiffs to arbitrate against Parkin. It is

 unclear, however, if FATCO means that it can compel Plaintiffs to arbitrate individually against

 FATCO and individually against Parkin, doubling the number of arbitrations. FATCO has

 offered no law that gives it power to force another party to submit to an arbitration to which it

 will not be a party.

        The case FATCO cites in support did not specifically exclude the claim against the non-

 signatory, where here, in contrast, the Policy provides that “[e]xcept as provided in the Rules,

 there shall be no joinder or consolidation with claims or controversies of other persons.”

 Granting FATCO the power to join or consolidate Parkin’s claims yet prohibit Plaintiffs from

 joining or consolidating their claims with one another is inequitable. If the Court orders Plaintiffs

 to arbitrate against Parkin under this theory, the parties and claims should be joined and

 consolidated.

        III.     The title policy is over $2 million.

        Defendants argue that they can compel arbitration because the Policy is less than $2

 million under the provision that states that “[a]ll arbitrable matters when the Amount of

 Insurance is $2,000,000 or less shall be arbitrated at the option of either the Company or the

 Insured.” Policy, Dkt. No. 188-1 at 14, Section 14. Defendants do themselves no favor by again

 misrepresenting the arbitration provisions of the Policy to the Court. Defendants represent that

 “[e]ach endorsement provided that each Plaintiff would be insured in an amount equal to that

 Plaintiff’s TIC Purchase Price.” Motion at 3. The Endorsements say nothing of the sort and make

 no reference to the Amount of Insurance. Ms. Parkin’s statements in Paragraphs 7-8 that CLTA



                                                  7
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2915 Page 8 of 14




 Form 107.9 changes the Amount of Policy are blatant misrepresentations. As a commercial

 escrow officer with over 26 years of experience at FATCO, she should be well aware that CLTA

 Form 107.9 serves only to add individuals as named insureds. Other endorsements, such as

 CLTA 107.2, an exemplar of which is attached hereto as Exhibit 6, change the Amount of

 Policy. FATCO did not issue a separate policy to each Plaintiff, and FATCO has provided

 nothing to show that the Amount of Insurance is anything other than $6,260,000.00.

           Instead, the Policy provides that “[a]ll arbitrable matters when the Amount of Insurance

 is in excess of $2,000,000 shall be arbitrated only when agreed to by both the Company and the

 Insured.” Policy, Dkt. No. 188-1 at 14, Section 14. Pursuant to the plain language of the Policy,

 FATCO cannot compel arbitration without agreement from Plaintiffs, so the Motion should be

 denied.

           IV.    The arbitration agreement is invalid because it is unconscionable.

           “[A]rbitration agreements, like any other contract, are subject to general contract law and

 defenses and can be challenged ‘upon such grounds as exist at law or in equity for the revocation

 of any contract.’” Walker v. DaimlerChrysler Corp., 856 N.E.2d at 99, n. 2. (quoting 9 U.S.C. §

 2). “For example, agreements to arbitrate could still be attacked as being unconscionable or as

 having resulted from fraud or unequal bargaining power.” Id.

           “[P]rocedural unconscionability involves the manner and process by which the terms

 become part of the contract.” DiMizio v. Romo, 756 N.E.2d 1018, 1024 (Ind. Ct. App. 2001)

 (citing Hahn v. Ford Motor Co., 434 N.E.2d 943, 951 (Ind. Ct. App. 1982)). “The purpose of the

 unconscionability doctrine is to prevent unfair surprise and oppression.” Pierson v. Dean, Witter,

 Reynolds, Inc., 742 F.2d 334, 339 (7th Cir. 1984). Here there was obviously unequal bargaining




                                                    8
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2916 Page 9 of 14




 power because Plaintiffs were never given the Endorsements until months after their purchases

 and were never given the Policy at all.

        Furthermore, the Endorsements neither reference nor make mention of an arbitration

 clause. The Title Commitment, erroneously attached to the Motion as Exhibit A, shows that

 Defendants knew how to properly give notice of an arbitration clause. The Title Commitment

 references the arbitration clause explicitly and in detail:

        NOTE: The policy to be issued may contain an arbitration clause. When the
        Amount of Insurance is less than the certain dollar amount set forth in any
        applicable arbitration clause, all arbitrable matters shall be arbitrated at the option
        of either the Company or the Insured as the exclusive remedy of the parties. If you
        desire to review the terms of the policy, including any arbitration clause that may
        be included, contact the office that issued this Commitment or Report to obtain a
        sample of the policy jacket for the policy that is to be issued in connection with
        your transaction.

 Dkt. No. 186-3 at 20; 30; 40. The Title Commitment was issued to Rockwell Indianapolis, LLC,

 and Plaintiffs never saw, reviewed, or received it. DiTucci Declaration, ¶ 3, Ex. 1. In contrast,

 the Endorsements say nothing about an arbitration clause.

        It is unclear when FATCO believes Plaintiffs entered into the agreements, and there are

 two possibilities: 1) the date of each PSA, or 2) the date of each Endorsement. Both of these

 dates are problematic. If it is the date of the PSA, then the Policy did not yet exist when three of

 the Plaintiffs, Hennessey, Hertrich, and CAMAC, signed the PSA. If it is the date of each

 endorsement, then it makes even more clear that there was no meeting of the minds with regard

 to the arbitration provision.

        In Maxon Corp. v. Tyler Pipe Industries, Inc., a broad indemnification clause constituted

 a material alteration to the contract as a matter of law and was unconscionable because it was

 obscurely placed on the invoice and the purchaser did not expressly agree to it. 497 N.E.2d 570,




                                                    9
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2917 Page 10 of 14




  576. Indiana also recognizes that a clause in fine print containing no title heading amounts to

  procedural unconscionability. Weaver v. American Oil Co., 276 N.E.2d 144, 147 (1971).

         The circumstances here are even more unconscionable, as the arbitration clause nowhere

  on the endorsement, and Plaintiffs were not given the Policy; Plaintiffs therefore did not agree to

  it. Moreover, here the Plaintiffs would be required to do more than give up their right to a jury.

  The arbitration clause asserted by FATCO requires arbitration by a Title Insurance Association

  arbitrator. The plaintiffs would be compelled to an adjudication by, in effect, an employee of the

  Defendants. This result is plainly unconscionable when the Plaintiffs had never seen the asserted

  arbitration provision until it was provided to them in this litigation.

         V.      The PSAs are not a basis for FATCO to compel arbitration.

         Plaintiffs incorporate the arguments and legal support above regarding non-signatories to

  arbitration clauses. The PSAs do not contain “broad sweeping phrases such as ‘any claims’ and

  ‘all claims’” such as were the basis of the Doe court for concluding that the arbitration clause

  applied to non-signatories. The arbitration clause in the PSA provides that only “dispute[s]

  between the parties” to the PSA be submitted to arbitration. Policy, Dkt. No. 188-1 at 14, Section

  14. (emphasis added). The rationale behind allowing non-signatories to compel arbitration under

  the doctrine of judicial estoppel is for efficiency so that the claims would come together in one

  arbitration. Here, that rationale would be frustrated because the Rockwell parties will be in the

  advanced stages of arbitration by the time this Motion is heard, with a scheduled trial date of

  December 7, 2020. The sole purpose of the motion to compel is to cause delay and to increase

  dramatically the economic burden on the Plaintiffs in attempting to recover the monies stolen

  from them.




                                                    10
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2918 Page 11 of 14




          VI.     Plaintiffs’ claims are not arbitrable.

          “The question whether the parties have submitted a particular dispute to arbitration, i.e.,

  the ‘question of arbitrability,’ is ‘an issue for judicial determination [u]nless the parties clearly

  and unmistakably provide otherwise.’” Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83

  (2002) (quoting AT&T Techs., Inc. v. Commc’ns Workers, 475 U.S. 643, 649 (1986)). “[A]

  disagreement about whether an arbitration clause in a concededly binding contract applies to a

  particular type of controversy is for the court.” Id. “In order to determine whether a claim is

  arbitrable under the FAA, we evaluate the factual underpinnings of the complaint rather than

  merely considering the labels attached to each of the causes of action it contains.” Chelsea

  Family Pharmacy, PLLC v. Medco Health Sols., Inc., 567 F.3d 1191, 1197 (10th Cir. 2009). The

  Tenth Circuit applies a three-part test when determining whether an issue falls within the scope

  of an arbitration clause:

          First, a court should classify the particular clause as either broad or narrow. Next,
          if reviewing a narrow clause, the court must determine whether the dispute is over
          an issue that is on its face within the purview of the clause, or over a collateral
          issue that is somehow connected to the main agreement that contains the
          arbitration clause. Where the arbitration clause is narrow, a collateral matter will
          generally be ruled beyond its purview. Where the arbitration clause is broad, there
          arises a presumption of arbitrability and arbitration of even a collateral matter will
          be ordered if the claim alleged implicates issues of contract construction or the
          parties' rights and obligations under it.

  Cummings v. Fedex Ground, 404 F.3d 1258, 1261 (simplified).

          Many courts have concluded that an arbitration clause applying to disputes “arising

  under” or “in connection with” the agreement constitutes a broad arbitration clause. See, e.g.,

  Brown v. Coleman Co., 220 F.3d 1180, 1184 (10th Cir. 2000) (explaining that arbitration clause

  stating “all disputes or controversies arising under or in connection with this Agreement . . . will

  be settled exclusively by arbitration” was “the very definition of a broad arbitration clause”



                                                    11
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2919 Page 12 of 14




  (omission in original)); P & P Indus., Inc. v. Sutter Corp., 179 F.3d 861, 871 (10th Cir. 1999)

  (stating that arbitration clause covering “[a]ny controversy, claim, or breach arising out of or

  relating to this Agreement . . . is a ‘broad’ one”); Collins & Aikman Prods. Co. v. Bldg. Sys., Inc.,

  58 F.3d 16, 20 (2nd Cir. 1995) (explaining that phrase “‘[a]ny claim or controversy arising out of

  or relating to th[e] agreement,’ is the paradigm of a broad clause”).

         Defendants represent that “[t]he Policy requires arbitration of ‘any controversy or claim

  between the Company and Insured arising out of or relating to this policy […] or to any

  controversy or claim arising out of this transaction[.]’” Motion at 8. Defendants omit a key term

  of the arbitration clause, however. That sentence reads:

         Except as provided in the Rules, there shall be no joinder or consolidation with
         claims or controversies of other persons. Arbitrable matters may include, but are
         not limited to, any controversy or claim between the Company and the Insured
         arising out of or relating to this policy, any service in connection with its issuance
         or the breach of a policy provision, or to any other controversy or claim arising
         out of the transaction giving rise to this policy.

  Policy, Dkt. No. 188-1 at 14, Section 14. (emphasis added). The omission is significant because

  the language is permissive, not obligatory. “Shall” appears multiple times in this clause, so the

  use of “may” must be read to exclude claims that fall outside of arising out of or relating to the

  Policy, the transaction giving rise to the Policy, and service in connection with its issuance. The

  language further limits arbitrable matters to any controversy or claim between the Company and

  the Insured. Taken together with the restriction on joinder and consolidation of claims of other

  persons, this was meant to narrow the scope of the arbitration clause to exclude matters not

  between the Company and the Insured. And, as stated above, policies in excess of $2 million,

  such as this one, are specifically excluded from arbitration if one party does not agree.




                                                   12
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2920 Page 13 of 14




                                           CONCLUSION

         For the foregoing reasons, the Court should deny Defendants’ Motion to Compel

  Arbitration and deny their request to dismiss the claims against them. If the Court grants

  Defendants Motion to Compel Arbitration under the doctrine of equitable estoppel, it should

  order Defendants, Plaintiffs, and all claims be joined and consolidated together in one arbitration.

         Dated August 31, 2020.


                                                         Felix Weinberg PLLC

                                                         /s/ Brenda E. Weinberg
                                                         Brenda E. Weinberg
                                                         Attorneys for Plaintiffs




                                                  13
Case 2:19-cv-00277-TC-JCB Document 192 Filed 08/31/20 PageID.2921 Page 14 of 14




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of August, 2020, I caused to be served via email a

  true and correct copy of the attached and foregoing OPPOSITION TO FATCO’S MOTION

  TO COMPEL ARBITRATION upon the following:


        William Bowser                                       David L. Mortensen
        55 West South Temple, Unit 404                       STOEL RIVES LLP
        Salt Lake City, UT 84101                             201 South Main Street, Suite 1100
        w.bowser1985@gmail.com                               Salt Lake City, UT 84111
                                                             david.mortensen@stoel.com
        Gabriel Management Corporation                       Attorney for Scott Rutherford
        55 West South Temple, Unit 404
        Salt Lake City, UT 84101                             Erik A. Christiansen
        w.bowser1985@gmail.com                               Jeffrey C. Corey
                                                             PARSONS BEHLE & LATIMER
        Jonathan O. Hafen                                    201 South Main Street, Suite 1800
        Chad S. Pehrson                                      Salt Lake City, Utah 84111
        Royce B. Covington                                   EChristiansen@parsonsbehle.com
        Sara M. Nielson                                      JCorey@parsonsbehle.com
        PARR BROWN GEE & LOVELESS                            Attorneys for First American Title
        101 South 200 East, Suite 700                        Insurance Company and Kirsten
        Salt Lake City, UT 84111                             Parkin
        jhafen@parrbrown.com
        cpehrson@parrbrown.com                               Sonia R. Martin
        snielson@parrbrown.com                               Douglas W. Henkin
        Attorneys for Rockwell TIC, Inc.,                    Joel D. Siegel
        Rockwell Debt Free Properties, Inc.,                 Cody N. Wood
        Christopher Ashby, Jordan Nelson,                    DENTONS US LLP
        and Scott Beynon                                     1221 Avenue of the Americas
                                                             New York, New York 10020
        Scott D. Sweeney                                     sonia.martin@dentons.com
        WILSON ELSER MOSKOWITZ                               douglas.henkin@dentons.com
        ELDEMAN & DICKER LLP                                 joel.siegel@dentons.com
        1225 17th Street, Suite 2750                         cody.n.wood@dentons.com
        Denver, CO 80202                                     Attorneys for First American Title
        scott.sweeney@wilsonelser.com                        Insurance Company and Kirsten
        Attorney for John Hamrick, Chris                     Parkin
        Brown, and Edmund & Wheeler
                                                             /s/ Brenda E. Weinberg




                                                14
